


110 HR 5666 IH: Overtime Restoration Act of

U.S. House of Representatives
2008-03-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5666
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2008
			Ms. Velázquez
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the earned income tax credit to taxpayers who exceed 40 hours of wage work per
		  week.
	
	
		1.Short titleThis Act may be cited as the
			 Overtime Restoration Act of
			 2008.
		2.EITC increased by
			 weekly overtime bonus
			(a)In
			 generalSubsection (a) of
			 section 32 of the Internal Revenue Code of 1986 (relating to allowance of
			 credit) is amended by adding at the end the following new paragraph:
				
					(3)Increase by
				weekly overtime bonus
						(A)In
				generalThe amount allowed as
				a credit under paragraph (1) (after the application of paragraph (2)) shall be
				increased by the amount so allowed multiplied by the weekly overtime
				bonus.
						(B)Weekly overtime
				bonusFor purposes of
				subparagraph (A), the weekly overtime bonus is 1 percentage point for each week
				in the taxable year for which the individual received earned income described
				in subsection (c)(A)(i) for work of more than 40 hours of service (within the
				meaning of section 410(a)(3)(C)).
						(C)Special rule for
				joint returnsIn the case of a joint return, subparagraph (A)
				shall be applied separately to the taxpayer and the taxpayer’s spouse.
						(D)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to prevent the abuse of the purposes of this
				paragraph.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
